Citation Nr: 1100026	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from April 1972 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The Veteran's chronic sinusitis was not present during 
service and is not otherwise shown by competent evidence to be 
etiologically related to service.

2.  The Veteran's hepatitis C was not present during service and 
is not otherwise shown by competent evidence to be etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in an April 2006 letter, the RO provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what information 
and evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the notice 
letter informed the Veteran as to disability ratings and 
effective dates.

Because the notice pursuant to Dingess came before the initial 
adjudication of the claims, the timing of the notice complied 
with the requirement that the notice must precede the 
adjudication.  Thus, the Board concludes that the duty to notify 
has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, and VA examination 
reports.  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran 
and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Chronic Sinusitis

The Veteran claims that he is entitled to service connection for 
chronic sinusitis because it began during service.  He states 
that he treated himself during service and that he has had 
sinusitis ever since.

The service treatment records show no complaints of or treatment 
for sinusitis.  There was treatment for conjunctivitis in April 
1973.  In a March 1973 medical detachment questionnaire, the 
Veteran stated that he did not suffer from sinus trouble.  The 
April 1973 separation examination report reflects normal sinus 
examination.  The separation report of medical history reflects 
that the Veteran denied having then had, or ever having had, ear, 
nose, or throat trouble, or sinusitis.  

The post-service medical evidence shows that a May 2004 VA 
treatment record indicates that the Veteran's head drainage 
resolved with treatment.  The diagnosis was sinusitis resolved.  
A July 2004 VA environmental examination report notes that the 
Veteran complained of sinus trouble.  Examination of the ears, 
nose, and throat was normal, apart from complete edentia of the 
upper mouth and partial edentia of the lower mouth.  X-rays of 
the sinuses showed chronic maxillary sinusitis bilaterally.  

After review of the evidence of record, the Board finds that 
service connection is not warranted for chronic sinusitis.  In 
this regard, there is no evidence of sinusitis in service.  At 
service separation the Veteran denied having sinusitis and sinus 
examination was normal.  Sinusitis was not documented until 
approximately 30 years after service.

The Board notes that a VA examination or opinion is necessary if 
the evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran suffered 
an event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to sinusitis, 
and there is absolutely no post-service medical evidence which 
suggests that the currently diagnosed sinusitis is in any way 
related to the Veteran's military service.  Therefore, no VA 
examination is warranted.

The Board acknowledges that the Veteran is competent to describe 
his sinus problems, such as congestion.  Notably, lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Although the Veteran is competent to report that he 
has experienced certain sinus symptoms since military service, 
the Board finds that the Veteran's statements are not credible.  
The Veteran's statements are inconsistent with the evidence of 
record.  As noted above, there were no sinus complaints during 
service.  In fact, the Veteran denied having sinus problems at 
service separation.  Moreover, sinus examination was normal when 
the Veteran was examined for service separation.  Additionally, 
the first evidence of post-service sinus complaints is from 
approximately 2004.  (Notably, the Veteran filed a claim for 
entitlement to service connection for several disabilities in 
August 1973, none of which was sinusitis.)  As such, the medical 
evidence is more probative than the Veteran's current lay 
assertions.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).

In sum, the service treatment records do not contain evidence of 
chronic sinusitis.  The current diagnosis of chronic sinusitis 
was initially documented three decades after his service 
separation, and no probative opinion linking this condition to 
military service has been presented.  In this regard, the 
presumption of in-service incurrence is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Further, the Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

As such, service connection for chronic sinusitis is denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not an 
approximate balance of positive evidence and negative evidence to 
otherwise warrant a favorable decision.

	II.  Hepatitis C

The Veteran contends that he is entitled to service connection 
for hepatitis C because it was incurred during service when the 
Veteran served as a medical corpsman.

A review of the service treatment records shows no complaints or 
findings with respect to hepatitis C.  The service separation 
examination is negative for any findings or complaints with 
respect to hepatitis C.

The first post-service evidence of hepatitis C is from May 2004.  
The May 2004 VA treatment record notes that the Veteran has 
chronic hepatitis C with normal liver profile.  A July 2004 VA 
environmental examination report notes that the Veteran's 
hepatitis C was found on antibody testing.  He was noted to have 
normal liver function tests.  He gave a history of snorting 
cocaine using a shared straw, which was noted to be a high risk 
activity for contracting hepatitis C.  

An August 2006 VA examination report notes that the Veteran 
denied using intravenous drugs.  He denied having a blood 
transfusion.  He reported blood exposure during service, but did 
not report any accidental needle punctures as a combat medic.  It 
was further noted that the Veteran was first diagnosed on 
incidental blood work in April 2004 when he first went to the VA 
Medical Clinic.  He is asymptomatic with respect to his hepatitis 
C.  He experiences no constitutional symptoms.  The examiner 
noted that there is no report in the service treatment records of 
significant exposure.  The Veteran admitted to approximately 15 
sexual partners in his lifetime, as well as a history of sexually 
transmitted disease.  He has no history of hemodialysis.  He was 
noted to have two body piercings.  The examiner opined that based 
upon the Veteran's brief time during military service, compared 
to his extensive time outside of military service, his hepatitis 
C is less likely than not caused by or related to military 
service.

After review of the record, the Board finds that service 
connection is not warranted for hepatitis C.  First, there is 
absolutely no evidence of hepatitis C during service, the 
disorder initially presented decades after service, and nothing 
in the record suggests that the hepatitis C is etiologically 
related to active service.  

Essentially, the evidence linking hepatitis C to service is 
limited to the Veteran's own statements.  The Board acknowledges 
that the Veteran is competent to describe his symptoms.  Notably, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the Veteran has not 
reported continuous symptomatolgy from his hepatitis C.  Notably, 
he remains asymptomatic with regard to his hepatitis C.  
Moreover, he was diagnosed by blood test, and therefore, he could 
not have rendered the diagnosis himself, as a lay person.  

In any event, the evidence fails to support a theory of 
continuous symptoms since service.  As noted above, service 
treatment records make no mention of hepatitis C.  Further, no 
such abnormalities were evident when he was examined for service 
separation.  Importantly, hepatitis C was initially documented 
decades after his service separation, and no opinion linking any 
of this condition to military service has been presented.  In 
this regard, the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309.  Further, the Federal Circuit Court has held 
that such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms after 
service is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Notably, the Veteran filed a claim for entitlement to service 
connection for several disabilities in August 1973, none of which 
was hepatitis C.  Moreover, in his notice of disagreement and VA 
Form-9, the Veteran currently expressed that he did not ever tell 
medical personnel that he snorted cocaine or that he had multiple 
sexual partners.  The Board is of the opinion that statements 
made in support of medical treatment are inherently more reliable 
than ones made only in conjunction with claims for monetary 
benefits.  As such, the medical evidence is more probative than 
the Veteran's current lay assertions.  Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007).

Finally, the file does not show that the VA examination was 
inadequate for adjudication purposes.  Rather, the VA examination 
is adequate because, as shown above, it was based upon 
consideration of the Veteran's prior medical history, his 
assertions and current complaints, and it contains an adequate 
rationale to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (internal 
quotations omitted).  The Board accordingly finds that remand for 
a new examination is not required at this point.  See 38 C.F.R. § 
3.159(c)(4).

As such, service connection for hepatitis C is denied.  In making 
this determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not an approximate balance of 
positive evidence and negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for chronic sinusitis is denied.

Service connection for hepatitis C is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


